Case: 4:20-cv-01665-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 1 of 2 PageID #: 5




                     EXHIBIT
                       A
                      Case: 4:20-cv-01665-AGF Doc. #: 1-1 Filed: 11/25/20 Page: 2 of 2 PageID #: 6
JS 44 (Rev. 10/20)                                                     CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                     DEFENDANTS
       JOAN VAUGHN                                                                                    NCB MANAGEMENT SERVICES, INC.

  (b) County of Residence of First Listed Plaintiff            Missouri                               County of Residence of First Listed Defendant                    Pennsylvania
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                       NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                  TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
Ross & Voytas, LLC                                    314-394-0605                                   Gordon Rees Scully Mansukhani LLP 314-961-6686
12444 Powerscourt Drive, Suite 370                                                                   211 North Broadway, Suite 2150
St. Louis, MO 63131                                                                                  St. Louis, MO 63102
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                    (For Diversity Cases Only)                                           and One Box for Defendant)
    1 U.S. Government                   3 Federal Question                                                                   PTF           DEF                                           PTF      DEF
         Plaintiff                          (U.S. Government Not a Party)                      Citizen of This State             1             1     Incorporated or Principal Place         4      4
                                                                                                                                                       of Business In This State

    2 U.S. Government                   4 Diversity                                            Citizen of Another State                              Incorporated and Principal Place          5      5
                                                                                                                                      2        2
        Defendant                           (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State
                                                                                               Citizen or Subject of a
                                                                                                                                      3        3     Foreign Nation                            6      6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                           Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                             TORTS                             FORFEITURE/PENALTY                           BANKRUPTCY                      OTHER STATUTES
    110 Insurance                    PERSONAL INJURY            PERSONAL INJURY                    625 Drug Related Seizure               422 Appeal 28 USC 158              375 False Claims Act
    120 Marine                        310 Airplane              365 Personal Injury -                  of Property 21 USC 881             423 Withdrawal                     376 Qui Tam (31 USC
    130 Miller Act                    315 Airplane Product          Product Liability              690 Other                                 28 USC 157                           3729(a))
    140 Negotiable Instrument               Liability           367 Health Care/                                                                                             400 State Reapportionment
                                                                                                                                          PROPERTY RIGHTS
    150 Recovery of Overpayment       320 Assault, Libel &         Pharmaceutical                                                                                            410 Antitrust
                                                                   Personal Injury                                                        820 Copyrights
      & Enforcement of Judgment             Slander                                                                                                                          430 Banks and Banking
                                                                   Product Liability                                                      830 Patent
    151 Medicare Act                  330 Federal Employers’                                                                                                                 450 Commerce
                                                                368 Asbestos Personal                                                     835 Patent - Abbreviated
    152 Recovery of Defaulted               Liability                                                                                                                        460 Deportation
                                                                   Injury Product                                                             New Drug Application
         Student Loans                340 Marine                                                                                                                             470 Racketeer Influenced and
                                                                   Liability                                                              840 Trademark
         (Excludes Veterans)          345 Marine Product                                                                                                                          Corrupt Organizations
                                                               PERSONAL PROPERTY                           LABOR                          880 Defend Trade Secrets
    153 Recovery of Overpayment             Liability                                                                                                                        480 Consumer Credit
                                                                370 Other Fraud                    710 Fair Labor Standards                   Act of 2016
        of Veteran’s Benefits         350 Motor Vehicle                                                                                                                          (15 USC 1681 or 1692)
    160 Stockholders’ Suits           355 Motor Vehicle         371 Truth in Lending                    Act                               SOCIAL SECURITY
                                                                                                                                                                             485 Telephone Consumer
    190 Other Contract                      Product Liability   380 Other Personal                 720 Labor/Management                   861 HIA (1395ff)                       Protection Act
                                      360 Other Personal             Property Damage                   Relations                          862 Black Lung (923)
    195 Contract Product Liability                                                                                                                                           490 Cable/Sat TV
                                           Injury               385 Property Damage                740 Railway Labor Act                  863 DIWC/DIWW (405(g))
    196 Franchise                                                                                                                                                            850 Securities/Commodities/
                                      362 Personal Injury -          Product Liability             751 Family and Medical                 864 SSID Title XVI                      Exchange
                                           Medical Malpractice                                         Leave Act                          865 RSI (405(g))                   890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation                                                891 Agricultural Acts
    210 Land Condemnation             440 Other Civil Rights         Habeas Corpus:                791 Employee Retirement                FEDERAL TAX SUITS                  893 Environmental Matters
    220 Foreclosure                   441 Voting                      463 Alien Detainee               Income Security Act                                                   895 Freedom of Information
                                                                                                                                           870 Taxes (U.S. Plaintiff
    230 Rent Lease & Ejectment        442 Employment                  510 Motions to Vacate                                                or Defendant)                          Act
    240 Torts to Land                 443 Housing/                         Sentence                                                        871 IRS—Third Party               896 Arbitration
    245 Tort Product Liability             Accommodations             530 General                                                          26 USC 7609                       899 Administrative Procedure
    290 All Other Real Property       445 Amer. w/Disabilities-       535 Death Penalty                                                                                           Act/Review or Appeal of
                                           Employment                Other:                           IMMIGRATION                                                                 Agency Decision
                                      446 Amer. w/Disabilities-       540 Mandamus & Other         462 Naturalization Application                                            950 Constitutionality of
                                           Other                      550 Civil Rights                                                                                            State Statutes
                                                                                                   465 Other Immigration
                                      448 Education                   555 Prison Condition             Actions
                                                                      560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an “X” in One Box Only)
   1 Original                2 Removed from               3       Remanded from             4 Reinstated or          5 Transferred from                6    Multidistrict               8 Multidistrict
     Proceeding                State Court                        Appellate Court             Reopened                 Another District                     Litigation-                   Litigation -
                                                                                                                          (specify)                         Transfer                      Direct File
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                      15 U.S.C. 1692
VI. CAUSE OF ACTION                   Brief description of cause:
                                      Violation of the Fair Debt Collection Practices Act
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
      COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:            Yes     No
VIII. RELATED CASE(S)                    (See instructions):
      IF ANY                                                      JUDGE                                                                   DOCKET NUMBER

DATE November 25, 2020                                               SIGNATURE OF ATTORNEY OF RECORD /s/ Jay Morris
FOR OFFICE USE ONLY

 RECEIPT #                     AMOUNT                                    APPLYING IFP                                JUDGE                                  MAG. JUDGE

                                                                                                                                                              American LegalNet, Inc.
                                                                                                                                                              www.FormsWorkFlow.com
